Mr. Justice Hagner
delivered the opinion of the Court:
This case comes here on an appeal from an order of Justice Merrick refusing to retax the costs. By Sec. 828 of the Revised Statutes it is declared that “ if the declaration state a cause of action of which the court has jurisdiction, but the verdict finds the money payable by the defendant to the plaintiff at less than the lowest sum of which the court has jurisdiction, the plaintiff shall have judgment for the amount found due to him from the defendant, but without costs.”
In this case a verdict was rendered in favor of the plaintiff for 1 cent damages, and the clerk entered the judgment without costs, according to the provisions of the section quoted; and a motion was made below by the plaintiff to correct the judgment so as to allow costs, upon the ground that the section was only applicable to actions on contract, and did not include actions quare clausum fregit, which could not be maintained by a justice of the peace. '
The trial justice overruled the motion, and held this case *221was embraced by the statute. A motion is made here by the defendant to dismiss the appeal. This court has recently decided in the case of Fraser against the District of Columbia, on the authority of Canter vs. The American and Ocean Insurance Companies, 3 Peters, 307, that no appeal lies from a decree or order merely respecting costs and expenses.
The appeal, therefore, is dismissed.